EX-10.69.08
 
FOURTH AMENDMENT TO CREDIT AGREEMENT




THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of July
1, 2010, by and between EMERITUS CORPORATION, a Washington corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of January 17, 2008, as amended from time to time ("Credit Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1.  Section 1.1 (a) is hereby amended by deleting "June 30, 2010" as the last
day on which Bank will make advances under the Line of Credit, and by
substituting for said date "June 30, 2011," with such change to be effective
upon the execution and delivery to Bank of a promissory note dated as of July 1,
2010 (which promissory note shall replace and be deemed the Line of Credit Note
defined in and made pursuant to the Credit Agreement) and all other contracts,
instruments and documents required by Bank to evidence such change.


2.  Sections 4.3 (e) is hereby renumbered as Sections 4.3 (f).


3.  The following is hereby added to the Credit Agreement as 4.3 (e):


“ (e)   contemporaneously with each loan advance and each financial statement of
Borrower required hereby, a Certificate of the CFO or Senior Vice President of
Financial Services/Controller of Borrower that such financial statements are
true, complete and accurate; that Borrower is in compliance with the terms,
conditions and covenants contained herein; and that there exists no Event of
Default nor any condition, act or event which with the giving of notice or the
passage of time or both would constitute an Event of Default.”
 
 
4.  Section 4.9 (b) is hereby deleted in its entirety, and the following
substituted therefor:


“(b)           Liquidity.  Maintain unemcumbered liquid assets (defined as cash,
cash equivalents and/or publicly traded/quoted marketable securities acceptable
to Bank in its sole discretion) with an aggregate fair market value not at any
time less than $10,000,000.00 in excess of the aggregate outstanding balance
under the Line of Credit.”  Further, not later than 15 days after, and as of the
end of each calendar month Borrower shall provide to Bank copies of all of
Borrower’s current account statements for deposit, brokerage and other accounts
containing unencumbered liquid assets, together with such other information as
Bank may reasonably require to determine compliance with this covenant.”



 
 

--------------------------------------------------------------------------------

 

5.  
Section 5.5 is hereby deleted in its entirety, and the following substituted
therefor:



“ SECTION 5.5.     LOANS, ADVANCES, INVESTMENTS.    Make any loans or advances
to or investments in any person or entity, except (a) any of the foregoing
existing as of, and disclosed to Bank prior to, the date hereof; and the
investment in Stayton SW Assisted Living, LLC aka Sunwest.”


6.  Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification.  All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment.  This Amendment and the Credit Agreement
shall be read together, as one document.


7.  Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein.  Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.


WELLS FARGO BANK,
EMERITUS CORPORATION                                                  NATIONAL
ASSOCIATION


By: /s/ Jim L.
Hanson                                                                By: /s/
Gloria Nemechek
      Jim L. Hanson, Sr. Vice President of                                
Gloria Nemechek, Vice President
      Financial Services, Controller
